COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  Aracely Gomez,                                  §
                         Appellant,                                No. 08-17-00236-CV
  v.                                              §
                                                                      Appeal from the
  Wingfoot Enterprises, Inc. d/b/a                §
  Allegiance Staffing and David Avalos,                         County Court at Law No. 6
                                                  §
                                                                 of El Paso County, Texas
                          Appellees.              §
                                                                  (TC# 2013-DCV3850)
                                                  §

                                             ORDER

        Pending before the Court is Appellant’s unopposed first motion for extension of time to

file modified order. The motion is GRANTED. Therefore, the modified order shall be filed with

the trial court no later than November 13, 2018, and a supplemental clerk’s record containing the

modified order shall be filed in this Court no later than ten days after the modified order is filed

with the trial court clerk.

        IT IS SO ORDERED this 13th day of September, 2018.




                                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.